                                                                        JS-6
     Brigham Ricks, SBN 224750
1    IUURI.LEGAL, INC.
     548 Market St., #88614
2    San Francisco, CA 94104
     (415) 799-9866
3    brig.ricks@iuuri.com
4    Attorneys for
     Allied Energy Corp.
5
6

7
8
                           UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
9
10   GEORGE DAMUSIS                      )   Case No.: 2:19-cv-06185 GW (SSx)
                                         )
11                Plaintiff,             )   [Superior Court of California, County
                                         )   of Los Angeles, Northwest Division,
12         vs.                           )   Case No. LC061468]
                                         )
13   JON MAKEEVER, ALLIED                )   ORDER ON STIPULATION AND
     ENERGY CORP., and DOES 1 to 10. )       ORDER FOR DISMISSAL WITH
14                                       )   PREJUDICE
                  Defendant.             )
15   _______________________________ )
                                         )   Courtroom: 9D, First Street US
16
     ALLIED ENERGY CORP., a West         )   Courthouse
     Virginia corporation,               )   The Honorable George H. Wu
                                         )
17                 Defendant/Counter -   )
                   Plaintiff,            )
18                                       )
            vs.                          )
19                                       )
     GEORGE DAMUSIS, an individual, )
20                                       )
                   Plaintiff/Counter-    )
21                 Defendant             )
     _______________________________ )
22                                       )
     ALLIED ENERGY CORP., a West         )
23   Virginia corporation,               )
                                         )
24                 Defendant/Third Party )
                   Plaintiff,            )
25                                       )
            vs.                          )
26                                       )
     RICHARD NIXON, an individual,       )
27                                       )
                   Third Party Defendant )
28                                       )
                                         )
         STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE- 1
1           WHEREAS, plaintiff GEORGE DAMUSIS filed a complaint against
2    defendant ALLIED ENERGY CORP. and JON MAKEEVER alleging breach of
3    contract;
4           WHEREAS, defendant ALLIED ENERGY CORP. filed a counterclaim
5    against GEORGE DAMUSIS and third party complaint against RICHARD
6    NIXON; and

7
            WHEREAS, the parties are interested in resolving the issues alleged in the

8
     complaint, counterclaim and third party complaint, and have negotiated in good
     faith for that purpose and entered into Mutual Release and Settlement Agreement
9
     executed by the parties dated August 22, 2019; and
10
            WHEREAS, none of the parties to the above-captioned action is an infant or
11
     incompetent person; and
12
            WHEREAS, the parties in the above-captioned action wish to discontinue
13
     the litigation;
14
            IT IS HEREBY STIPULATED AND AGREED by and between the parties
15
     that the above-captioned complaint is dismissed and discontinued with prejudice,
16
     as to the named defendants, counter defendant and third party defendant pursuant
17
     to Rule 41(a) of the Federal Rules of Civil Procedure. Nothing in this So Ordered
18
     Stipulation For Dismissal shall be construed as an admission or concession of
19
     liability whatsoever by any of the defendants or regarding any of the allegations
20
     made by the plaintiff in the Complaint.
21
            This So Ordered Stipulation for Dismissal dated August 22, 2019 embodies
22
     the entire agreement of the parties in this matter.
23   //
24   //
25
26

27
28

          STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE- 2
August 23, 2019
